DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 08/30/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2021 and 10/19/2021 were filed and are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muegge (US 2020/0408380 A1).
In regard to claim 1, Muegge discloses a unitary multi-optic system, comprising: 
two or more co-molded individual optics (6) molded such that each individual optic is adjacent at least one other individual optic, each individual optic configured to be illuminated with a respective individual radiation source (4); and 
an optical-blocking barrier (7) integrally molded with the two or more co-molded individual optics and configured to prevent transmission of undesired source emissions between the two or more co-molded individual optics. (Figure 2B and 2C; see at least [0038])

In regard to claim 2, Muegge discloses that the optical-blocking barrier is positioned between adjacent individual optics. (Figure 2B and 2C; see at least [0038])

In regard to claim 3, Muegge discloses that the optical-blocking barrier extends beyond a rear surface or a side surface of a body of one or both of the adjacent individual optics. (Figure 2B and 2C; see at least [0038])

In regard to claim 4, Muegge discloses that optical-blocking barrier circumscribes each individual optic. (Figure 2B and 2C; see at least [0038])

In regard to claim 5, Muegge discloses that the optical-blocking barrier extends beyond a rear surface or a side surface of a body of one or both of the adjacent individual optics. (Figure 2B and 2C; see at least [0038])

In regard to claim 6, Muegge discloses that each of the two or more co-molded optics are prescription optics (this is very broad). (Figure 2B and 2C; see at least [0038])

In regard to claim 7, Muegge discloses that some or all of the prescription optics have different prescriptions. (The inner optics are shaped differently than the outer optics, thus they will have different optical properties, and thus different prescriptions.)

In regard to claim 8, Muegge discloses that each of the two or more co- molded individual optics are prescription optics for use on a vehicle. (Figure 2B and 2C; see at least [0038])

In regard to claim 9, Muegge discloses that the two or more co-molded individual optics are molded from optical silicone, and the optical-blocking barrier provides barriers provide structural, mechanical support to the two or more co-molded individual optics. (Figure 2B and 2C; see at least [0038])

In regard to claim 10, Muegge discloses that the two or more co-molded individual optics have no coatings on a light emitting surface. (No coatings are disclosed.)

In regard to claim 11, Muegge discloses that each of the two or more co- molded individual optics are prescription optics for use on a vehicle.

In regard to claim 12 and 13, Muegge discloses that the optical-blocking barrier is also a heating element, and as recited in claim 13, that a heating element carried by the optical-blocking barrier. (The LEDs will heat the light blocking element, and it will re-emit that heat.)

In regard to claim 14, Muegge discloses that a unitary multi-optic system for a vehicle, comprising: two or more co-molded individual optics molded such that each individual optic is adjacent at least one other individual optic, each individual optic configured to be illuminated with a respective individual radiation source, each individual optic having a respective prescription; and an optical-blocking barrier integrally molded with the individual optics and configured to prevent transmission of undesired source emissions between the two or more co-molded individual optics. (Figure 2B and 2C; see at least [0038])

In regard to claim 15, Muegge discloses that the respective prescription is one of a headlamp, turn signal lamp, low beam lamp, high beam lamp, signal lamp, side lighting lamp, auxiliary lamp, tail lamp and fog lamp. (Figure 2B and 2C; see at least [0038])

In regard to claim 16, Muegge discloses that the two or more co-molded individual optics are molded from optical silicone. (Figure 2B and 2C; see at least [0038])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oshio et al (US 2006/0104077 A1) discloses a heating element. 
Mukojima (US 2022/0170607 A1) disclose an optical unit.
Chen et al (US 2022/0034470 A1) disclose an optical element.
Koerdt (US 2021/0053481 A1) disclose a light guide.
Williams et al (US 2019/0383480 A1) disclose a vehicle lamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/           Examiner, Art Unit 2875